pDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Regarding Prior Art Kieft, Applicant argues:
Kieft discloses that "FIG. 2B illustrates an example multimedia payer ... displaying a live media stream 272 in a first window or panel as part of a presentation .... the example multimedia player ... also displays a second window with visual elements (or on-screen events) displayed by the execution of one or more commands synchronized to the live media stream 272 .... The example multimedia player of FIG. 2B also displays a third window with another visual element of animated presentation slides 280 displayed by the execution of one or more commands synchronized to the live media stream 272, and a fourth window with visual elements for submitting a question 282 by the user related to the current playback point (time) of the live media stream 272." Kieft, at FIG. 2B and col. 13 line 55 to col. 14 line 9. (Emphasis added).
Kieft discloses displaying a live media stream in a first window and displaying visual elements for submitting a question by a user in a fourth window that is a window different from the first window. That is, Kieft discloses displaying a live media stream and a user's question in different windows.
In contrast, claim 1 recites "displaying the plurality of comments [comprised in bullet screen data] relative to the frame in areas other than the mask area [corresponding to a main area of the frame]." (Emphasis added). Embodiments of Applicant's specification describes that "[T]he comments on any content may be animated when displayed. For example, the comments may be shown scrolling (e.g., from right to left, left to right, top to bottom, bottom to top) across the content, which may be referred to as "bullet screens." Applicant's specification, at page 3 line 31 to page 4 line 2 ( emphasis added). Claim 1 requires displaying the comments relative to (i.e., scrolling across) the frame; claim 1 requires displaying the comments in other areas of the frame except a mask area corresponding to a main area of the frame.

Examiner respectfully disagrees.  The second limitation cites, “receiving bullet screen data comprising a plurality of comments associated with the frame”.  Examiner notes the properties/features of “bullet screen data” is not clarified in other limitations of the claimset.  Interpreting broadly, bullet screen data is merely directed towards the data of a plurality of comments.  As previously cited in (C13, L55 – C14, L17), (C14, L27-54), Kieft teaches a command to display a question, chat or text message. 
In addition, “relative to the frame” is interpreted as very broad language and does not clarify an area or region of the screen to which the comments would be displayed.  Therefore, the comments are interpreted to be outside or inside, on the side of, on top, or on the bottom of the media frame.  As applicant has pointed to in his arguments, Kieft teaches a second, third, and fourth window of visual elements presented with the first window of a media stream.  Wherein, Applicant has pointed that questions could be submitted in the fourth window.  The question submitted in the fourth window presented alongside the media stream as suggested by Fig. 2 is interpreted by the examiner to be presented relative to the frame.  Examiner maintains Kieft’s features of a plurality of visual elements such as questions/chats/messages displayed alongside the media stream teaches Applicant’s feature of displaying the plurality of comments relative to the frame in areas other than the mask area.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “comments may be shown scrolling across the content”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Prior Art Kimura, Applicant argues:
Kimura acquires positional information of a face in an image and setting a mask area for masking the face based on the positional information. Kimura acquires positional information and then setting a mask area based on the positional information. Kimura' s disclosure of setting a mask area based on positional information is the opposite of receiving previously generated mask data and determining a main area of a frame based on the received mask data. As such, Kimura does not meet what is claimed here.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “receiving previously generated mask data and determining a main area of a frame based on the received mask data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieft et al. ("Kieft" US 10560502), and further in view of Kimura ("Kimura" US 20130011049).

Regarding claim 1, Kieft teaches a method of displaying comments relative to a video frame, comprising: 
receiving a frame of a video; [Kieft – C12, L13-47, C3, L34-49, Fig. 2A: teaches a particular frame of media may be captured at the media encoder 210 simultaneous to the time that a corresponding command was initiated by a publisher at the publishing client 220]
receiving bullet screen data comprising a plurality of comments associated with the frame; [Kieft – C9, L63 – C10, L22, C13, L55 – C14, L17, C14, L27-54: teaches receiving and executing commands in such as displaying graphic images, text, video, audio, and the like.  Commands to display text and images on slides (such as questions, social media posts, chat or text massages)]
displaying the plurality of comments relative to the frame in areas other than the mask area. [Kieft – C13, L55 – C14, L17: teaches a fourth window with visual elements for submitting a question 282 by the user related to the current playback point (time) of the live media stream 272.]
Kieft does not explicitly teach receiving a mask frame data segment corresponding to the frame; 
determining a mask area based on the mask frame data segment, wherein the mask area corresponds to a main area of the frame; and 

However, Kimura teaches receiving a mask frame data segment [i.e. positional information] corresponding to the frame; [Kimura – Para 0082, Fig. 6: teaches the positional information acquiring unit 32 acquires (calculates) the positional information that indicates the position of the face detected by the face detecting unit 31 based on the area information supplied from the face detecting unit 31, and supplies it to the mask area setting unit 33.]
determining a mask area based on the mask frame data segment, wherein the mask area corresponds to a main area of the frame; and [Kimura – Para 0086, Fig. 6: teaches in s35, the mask area setting unit 33 sets a mask area for the second frame of the input image based on the positional information supplied from the positional information acquiring unit 32] 
Kieft and Kimura are analogous in the art because they are from the same field of image processing [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieft in view of Kimura to setting mask areas for the reasons of improving object extraction by preliminarily learning a background image and preventing a foreground image/object from being included in the background [Para 0008]. 

Regarding claim 5, Kieft and Kimura teaches The method of claim 1, wherein the main area of the frame is at least one of a human being area, an animal area, a landscape area, an architectural area, an artwork area, a text area, or a background area that does not include a human being, an animal, a building, and an artwork. [Kimura – Para 0049: teaches The person area estimating unit 33a estimates a person area which is an area of a person in the input image, from the position of the face indicated by the positional information supplied from the positional information acquiring unit 32.]

Regarding claim 7, Kieft and Kimura teaches the method of claim 1, further comprising: 
determining a physical position of the mask frame data segment in a mask frame file based on a timestamp of the frame in the video, [Kimura – Para 0069: teaches In step S12, the positional information acquiring unit 32 acquires (calculates) positional information that indicates the position of the face detected by the face detecting unit 31, based on the area information supplied from the face detecting unit 31] [Kieft –C11, L43-C12, L3: teaches metadata file (such as a manifest file) with information about where and how components of the multimedia system 100 are stored, hosted, or formatted, such as timing information, size, footnote, attachments, interactive components, style sheets, etc.]
wherein the mask frame file comprises an identification unit, an index unit, and a plurality of mask frame data segments. [Kieft – C13, L17-41: teaches information stored in the playlist file includes information on each stored segment of the live media stream, such as where stored, hosted, identifier, date, time, size (time length), and the like. C11, L43-C12, L3: teaches metadata file (such as a manifest file) with information about where and how components of the multimedia system 100 are stored, hosted, or formatted, such as timing information, size, footnote, attachments, interactive components, style sheets, etc.]

Regarding claim 9, Kieft and Kimura teaches the method of claim 7, wherein the index unit of the mask frame file comprises a physical position of each of the plurality of mask frame data segments and a length parameter of each of the plurality of mask frame data segments in the mask frame file. [Kimura – Para 0069: teaches In step S12, the positional information acquiring unit 32 acquires (calculates) positional information that indicates the position of the face detected by the face detecting unit 31, based on the area information supplied from the face detecting unit 31] [Kieft – C13, L17-41: teaches information stored in the playlist file includes information on each stored segment of the live media stream, such as where stored, hosted, identifier, date, time, size (time length), and the like.]

Regarding System claims 11, 15, and 16 and Computer readable medium claim 17, claim(s) 11 and 15-17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1, 5, and 7. 
Therefore, claim(s) 11 and 15-17 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 5, and 7.
[Examiner notes: Kieft – C11, L1-25: teaches at the processor routines 92 and data 94 are a computer program product, including a computer readable medium capable of being stored on a storage device 95, which provides at least a portion of the software instructions for the multimedia system 100]

Claims 2, 4, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieft and Kimura as applied to claim 1 above, and further in view of Nonaka et al. ("Nonaka" US 20070268394).

Regarding claim 2, Kieft and Kimura teaches the method of claim 1, further comprising: 
obtaining the mask area and a timestamp associated with the mask area; and [Kieft – C16, L4-29: teaches each command includes a server timestamp indicating the time the command was received at the publishing server 225 (from initiation by a user at the publishing client 220) and an offset time from the start time of the live media stream at the media encoder 210.  Examiner notes mask area of content may be obtained by Kimura, while the timing of the content is provided by Kieft]
displaying the mask area and the plurality of comments relative to the frame, wherein the timestamp associated with the mask area is the same as a timestamp of the frame in the video. [Kieft – C9, L27-36: teaches re-synchronizing a current playback time of a live media stream with execution of a stream of out-of-band commands and on-screen events in an online (e.g., web-based) presentation may be implemented in a software, firmware, or hardware environment.]
Kieft and Kimura do not explicitly teach decompressing the mask frame data segment; 

However, Nonaka teaches decompressing the mask frame data segment; [Nonaka – Para 0065: teaches an image designated by the user or automatically selected is read out as another image to be used in a marginal area and decompressed (step S42)]
Kieft, Kimura, and Nonaka are analogous in the art because they are from the same field of outputting images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieft and Kimura in view of Nonaka to decompression for the reasons of improving efficiency by reducing size of the image.

Regarding claim 4, Kieft, Kimura, and Nonaka teaches the method of claim 2, wherein the decompressing the mask frame data segment further comprises 
enlarging a display ratio associated with the mask frame data segment based on a predetermined decompression ratio such that the mask area has a same size as a main area of the frame. [Nonaka – Para 0046, 0075: teaches the upper half portion of the fill image enlarged.  The size change part 5a creates the image by reducing the thinning ratio in consideration of enlargement, at the time of cutting out a predetermined range from the full image]

Regarding System claims 12 and 13 and Computer readable medium claim 18 and 19, claim(s) 12, 13, 18, and 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 2 and 4. 
Therefore, claim(s) 12, 13, 18, and 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 2 and 4.

Claims 3, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieft, Kimura, and Nonaka as applied to claim 2 above, and further in view of Chiba ("Chiba" US 20130063736).

Regarding claim 3, Kieft, Kimura and Nonaka do not explicitly teach claim 3.  However, Chiba teaches the method of claim 2, wherein the mask area is configured to provide a transparent channel, and the plurality of comments are invisible when they move across the mask area. [Chiba – Para 0072: teaches a softmask setting receiving an appearance priority from the user and automatically set the softmask suitable for the combination of the overlapping manners of the respective objects on the basis of priority.  For instance, for the combination information of the overlapping manners of the objects showing "image+text (transparent)", the mask of the predetermined value of the high transparency is set to the background image in such a manner that the text can be desirably seen]
Kieft, Kimura, Nonaka, and Chiba are analogous in the art because they are from the same field of object masking [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieft, Kimura, and Nonaka in view of Chiba to text transparency for the reasons of improving user experience by changing the transparency of the text so as to not disturb the view of the content.

Regarding System claims 14 and Computer readable medium claim 20, claim(s) 14 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3. 
Therefore, claim(s) 14 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieft and Kimura as applied to claim 1 above, and further in view of Maiyuran et al. ("Maiyuran" US 20190087999).

Regarding claim 6, Kieft and Kimura do not explicitly teach claim 6.  However, Maiyuran teaches the method of claim 1, further comprising: 
converting the mask frame data segment into a raster format before decompressing the mask frame data segment. [Maiyuran – Para 0169, 0179, Fig. 16: teaches rasterizer module 1610 performs a rasterization process to convert an image from a vector graphics format into a raster image pixels, while depth check module 1620 to perform a depth check to determine elements of a rendered scene that are visible, and which are hidden.  Wherein, entire mask of encoded data is stored at depth check module 1620 with the encoding in a first in first out (FIFO) buffer prior to decompression processing.]
Kieft, Kimura, and Maiyuran are analogous in the art because they are from the same field of image processing [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieft and Kimura in view of Maiyuran to image conversion for the reasons of improving image quality by introducing rasterization.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieft and Kimura as applied to claim 7 above, and further in view of Bray et al. ("Bray" US 20060051064).

Regarding claim 8, Kieft and Kimura teaches the method of claim 7, wherein the identification unit of the mask frame file comprises a file identification, an encoding format of the plurality of mask frame data segments, a size parameter of the index unit of the mask frame file. [Kieft – C13, L17-41, C21, L57 - C22, L12: teaches information stored in the playlist file includes information on each stored segment of the live media stream, such as where stored, hosted, identifier, date, time, size (time length), and the like. C11, L43-C12, L3: teaches metadata file (such as a manifest file) with information about where and how components of the multimedia system 100 are stored, hosted, or formatted, such as timing information, size, footnote, attachments, interactive components, style sheets, etc.]
Kieft and Kimura do not explicitly teach and a version number of the mask file.

However, Bray teaches and a version number of the mask file [Bray – Para 0078-0080: teaches a version is a Julian date counter used to identify the version information for the particular mask file]
Kieft, Kimura, and Bray are analogous in the art because they are from the same field of video presentations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieft and Kimura in view of Bray to version number for the reasons of improving file accuracy when updates are made to the files.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieft and Kimura as applied to claim 1 above, and further in view of Aufranc et al. ("Aufranc" US 20080266321).

Regarding claim 10, Kieft and Kimura do not explicitly teach claim 10.  However, Aufranc teaches the method of claim 1, further comprising: 
performing an edge feathering processing on the mask area. [Aufranc – Para 0034: teaches the luminance correction (block 306) can also be modified in other ways in connection with the masking process outlined herein. For example, if a feathered or blended mask edge is desired, the luminance modification factors for pixels in the feathered area can gradually vary from 1 to 0 across some distance]
Kieft, Kimura, and Aufranc are analogous in the art because they are from the same field of video projection [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieft and Kimura in view of Aufranc to feathering for the reasons of improving image view by feathering image areas that overlap with each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426